     Case 4:17-cv-02179 Document 103 Filed on 08/08/19 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 08, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

GREGORY GREEN, LAVALIUS                       §
GORDON, GABRIEL LUKE,                         §
LONNIE HOLMAN, RAMON                          §
CAMBPELL, and TREVOR HINES                    §
                                              §
                       Plaintiffs,            §
                                              §
v.                                            §       CIVIL ACTION NO. H-17-2179
                                              §
CITY OF HOUSTON,                              §
                                              §
                       Defendant.             §

                                             ORDER

       The defendant, the City of Houston, moves for entry of an amended protective order.

(Docket Entry No. 99). The City asks the court to limit the disclosure of certain documents

obtained by the parties through discovery, ordering that those documents be marked either

Confidential or Confidential–Attorney Eyes Only and those markings prescribe who may view

and use those documents for the purposes of this lawsuit. Confidential information includes

financial information; private identifying information, such as social security numbers and

addresses; individuals’ personnel or employment records; trade secrets and proprietary business

information; information that federal and state law prohibit disclosing; and “secure test questions,

testing methodology, and information relating to the content and scoring of selection procedures.”

(Docket Entry No. 99-3 at 2). Confidential–Attorney Eyes Only information includes documents

and information that fall within the Confidential category and that the disclosing party believes are

or contain: (1) “trade secrets and proprietary business information, the disclosure of which to a

competitor could result in significant competitive or commercial disadvantage to the




                                                  1
     Case 4:17-cv-02179 Document 103 Filed on 08/08/19 in TXSD Page 2 of 3



[information’s] owner” or (2) “secure [testing] selection materials, the public disclosure of which

could create a serious threat to its reliability, validity, and subsequent use.” (Id. at 2–3).

        The City also seeks an order requiring that a party filing any document with protected

information redact all protected information for the public docket and file an unredacted version

under a non-public docket. The City asks that the documents produced to any party in the litigation

be returned within 60 days after the litigation ends. Lastly, the City asks the court to enter an order

under Rule 502 of the Federal Rules of Evidence that production in this case does not waive

attorney client privilege or work product protection. (Id. at 10).

        The plaintiffs object to the breadth and stricture of the proposed protective order, but do

not disagree with the need for a protective order generally. (Docket Entry No. 101 at 4). The

plaintiffs argue that the proposed order “does not address how and in what condition the protected

documents will be produced.” (Id.). The plaintiffs also object to particular language in the

proposed order, including the requirements for disclosing information to experts, that summaries

and compilations of protected information are protected information, and the disclosure of later-

protected information. (Id. at 4–8).

        “The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense . . . .” FED. R. CIV. P. 26(c)(1). The court

has “broad discretion” in crafting a protective order, as in all discovery matters. See, e.g., Beattie

v. Madison Cty Sch. Dist., 254 F.3d 595, 606 (5th Cir. 2001) (citation omitted).

        In April 2019, the court substantially granted the City’s original motion for a protective

order. (Docket Entry Nos. 78-2, 87). That order included similar provisions to the proposed

amended protective order, except that it did not cover documents related to the City’s testing

consultant. The court concludes that the amended protective order protects the confidentiality;



                                                   2
     Case 4:17-cv-02179 Document 103 Filed on 08/08/19 in TXSD Page 3 of 3



adequately outlines the procedures the parties should follow in identifying, disclosing, and

challenging the status of protected documents, and addresses trade-secret concerns. The court also

concludes that the plaintiffs have not shown why it needs unredacted protected information, and

that any redacted documents must still be legible. With that modification, court grants the City’s

motion for an amended protective order. (Docket Entry Nos. 99, 99-3).

               SIGNED on August 8, 2019, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                3
